Citation Nr: 9934362	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-41 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for exercise induced asthma, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
June 1981, and from November 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received by the RO.

2.  The veteran's exercise induced asthma is currently 
productive of no more than mild symptoms, including sporadic 
asthmatic type attacks, with normal clinical findings between 
attacks, and FEV-1 of 85 to 100 percent predicted value, and 
the foregoing symptoms have been present since the effective 
date of service connection, in June 1995.


CONCLUSION OF LAW

The schedular criteria for assignment of a disability 
evaluation in excess of 10 percent for exercise induced 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.96, 4.97 Diagnostic Code 6602 
(1999); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Codes 6602 
(1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal was previously before the Board and remanded in 
May 1999 for consideration of the amended rating criteria in 
conjunction with this appeal.  The requested development has 
been completed, and the case is ready for appellate review.

The veteran is appealing the original assignment of 
disability evaluation for service-connected exercise induced 
asthma, and, as such, the claim is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, the severity of the disability at 
issue will be considered during the entire period from the 
initial assignment of the noncompensable disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing her claim.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

A brief review of the history of this appeal reveals that in 
a May 1996 rating decision, the veteran was granted service 
connection for exercise induced asthma, and a noncompensable 
evaluation was assigned from June 1995.  That decision was 
based on evidence that included the veteran's service medical 
records, which reflected that the veteran was seen with 
complaints of breathing problems during service, as well as 
post-service medical evidence, which include an impression of 
asthma.  The veteran disagreed with the noncompensable 
evaluation, and initiated this appeal.  In a December 1997 
rating decision, the veteran was assigned a 10 percent 
evaluation for exercise induced asthma, effective from June 
1995.  The veteran continued her disagreement with the 10 
percent rating.

The Board notes that during the pendency of the veteran's 
appeal, the regulations pertaining to evaluation of 
respiratory disorders were amended, effective October 7, 
1996.  See 61 Fed. Reg. 46727- 46731 (1996) (currently 
codified at 38 C.F.R. §§ 4.96 - 4.97) (hereinafter referred 
to as "current regulations").  The United States Court of 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the ... judicial 
appeal process has been concluded, the version most favorable 
to appellant should and ... will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991); 
but see Rhodan v. West, 12 Vet. App. 55, 57 (1998) (where 
compensation "'is awarded or increased pursuant to any Act 
or administrative issue, the effective date of such an award 
or increase ... shall not be earlier than the effective date 
of the Act or administrative issue.'  38 U.S.C. 
§ 5110(g).").  As reflected by a June 1999 Supplemental 
Statement of the Case, the RO considered the veteran's claim 
under both the former and current version of the regulations 
pertaining to respiratory disabilities, and determined that 
an evaluation in excess of 10 percent was not warranted under 
either version of the rating criteria.  As explained below, 
the Board agrees with that determination.  

The veteran was originally assigned a noncompensable 
evaluation for exercise induced asthma pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996), which rates asthma, 
bronchial.  Those rating criteria prescribe a 10 percent 
evaluation for mild symptoms; paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent evaluation requires moderate 
symptoms; asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  A note to Diagnostic Code 6602 indicates 
that in the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Under the current regulations for rating respiratory 
disorders, the focus is on clinical findings regarding Forced 
Expiratory Volume in one second (FEV-1), the Forced Volume 
Capacity (FVC), and the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)).  For 
bronchial asthma, see 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1999), a 10 percent evaluation is assigned if the following 
criteria are met:  FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational 
or oral bronchodilator theory.  A 30 percent evaluation 
requires FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A note to Diagnostic Code 6602 indicates that in 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).

Applying both the former and current regulations to the 
evidence of record, the Board concludes that the presently 
assigned 10 percent rating is appropriate, effective from 
June 1995, and a higher evaluation is not warranted.  As 
noted earlier, the evidence considered in the April 1996 
rating decision included the veteran's service medical 
records, which reflected complaints of breathing, and post-
service medical evidence that included a diagnosis of asthma.  
Examining the post-service medical evidence more closely, 
private medical records from the Tri-County Family Physicians 
reveal that in August 1995, the veteran underwent pulmonary 
function studies, which revealed FEV-1 of 100 and 102 percent 
predicted value.  At the conclusion of the study, the veteran 
was noted to be mildly symptomatic, and she was treated with 
an inhaled bronchodilator.  The study was described as 
compatible with the clinical diagnosis of asthma.  

August 1995 pulmonary function studies from the Riverside 
Methodist Hospital revealed FEV-1 of 85 to 100 percent 
predicted value.  In a January 1996 VA general medical 
examination, the veteran was diagnosed with a history of 
exercise-induced asthma.  On examination, there was no 
shortness of breath, and the veteran was noted to have good 
tolerance to moderate exercise.  Her breath sound was 
vesicular, with no rales.  

In a September 1996 VA examination, it was noted that the 
veteran had been on Severent, metered dose inhaler, two puffs 
daily.  FEV-1 was 103 and 113 percent predicted value.  The 
veteran reported that her asthma prevented her from partaking 
in many family activities including long hikes and jogging.  
She also indicated that she became quite dyspneic even at 
rest during exceptionally hot and humid days.  She described 
her attacks as lasting 10 to 15 minutes, and indicated that 
they could occur daily.  The examiner opined that the 
veteran's history was consistent with a diagnosis of clinical 
asthma, although he indicated that her symptoms were not 
reproducible with significant exertion on a treadmill.  

In June 1997, the veteran testified at a hearing at the RO 
that certain activities, such as running around, caused her 
to have asthma attacks.  She indicated that exercise was a 
stronger cause of her attacks, as opposed to air temperature 
changes.  She stated that the frequency of her asthma attacks 
was unpredictable, and they could be weeks or days apart.  As 
such, she indicated that she carried her medication with her 
always.  She also stated that she had a Proventil Inhaler, 
and that she took it four times daily, particularly before 
exercise or on a humid day.  

The Board finds that the evidence, as noted above, supports 
no more than the currently assigned 10 percent rating for 
asthma.  See 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic 
Code 6843 (1999); 38 C.F.R. § 4.97, Diagnostic Code 6813 
(1996).  In that regard, the Board finds that the evidence 
reflects mild symptoms, with paroxysms, or sudden recurrence, 
of asthmatic type breathing.  However, between these attacks, 
there are no clinical findings of asthma, as reflected by the 
evidence summarized above.  Additionally, while the veteran 
does use an inhaler, the pulmonary function studies of record 
do not reflect evidence of FEV-1 of 71 to 80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent.  As such, there 
is no basis for assignment of an evaluation in excess of 10 
percent, and the appeal is denied.

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's 
asthma and its effects on the veteran's earning capacity and 
her ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  In conclusion, the current medical evidence, as 
previously discussed, is consistent with no more than a 10 
percent rating for asthma.  Should the veteran's disability 
picture change in the future, she may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of a higher evaluation.

In reviewing the foregoing issue, the Board has been 
cognizant of the provisions of 38 U.S.C.A. § 5107(b).  
However, there is not such a state of balance of the positive 
evidence with the negative evidence as to allow for a 
favorable determination. 

Further, the Board observes that the record does not reflect 
that the veteran's asthma interferes with her ability to 
retain and maintain employment.  In that regard, the Board 
notes that in the June 1997 hearing, the veteran indicated 
that she runs a day care, and that her asthma prevents her 
from bringing the children outside in the hot summer.  
However, there is no evidence of record that the veteran's 
asthma has caused marked interference with her employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).





ORDER

Assignment of a disability rating in excess of 10 percent for 
exercise induced asthma is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

